Citation Nr: 1540585	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  05-21 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 8, 1988, for a grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent for the period from September 8, 1988, to June 1, 2004, for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Rebecca C. Wanee, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

This matter has been before the Board several times and the instant decision is the product of a lengthy and complicated procedural history.  The Board described this history in a previous June 2011 decision.  As the Board grants herein the full benefits sought by the Veteran, it incorporates the previous procedural history by reference and addresses only the developments since the last Board decision.

When these matters were most recently before the Board in June 2014, the Board granted an effective date of September 8, 1988, for service connection for the Veteran's acquired psychiatric disorder and remanded the issue of an increased rating for that disability for the period from September 8, 1988, to June 1, 2004.  

The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2015 order, granted the parties' joint motion for remand, partially vacating the Board's decision and remanding the case for compliance with the terms of the joint motion.

In the joint motion for remand, the parties determined that the Board erred in its conclusion that the Veteran was not entitled to an effective date prior to September 8, 1988, for the grant of service connection for an acquired psychiatric disorder.  The joint motion states that the Board failed to adequately consider the issue of a proper effective date under 38 C.F.R. § 3.156(c).  Specifically, the joint motion notes that the Board erred when it did not consider whether the Veteran's March (February) 1973 claim for service connection relating to ulcers could have been properly characterized as a claim for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

Thus, the Board considers the issue herein.  See Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The issue of an increased rating in excess of 50 percent for the period from September 8, 1988, to June 1, 2004, for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's February 27, 1973, claim of service connection for an "ulcer condition - stomach" encompassed a claim for an acquired psychiatric disorder that was implicitly denied in a July 1973 rating decision. 


CONCLUSIONS OF LAW

The criteria for an effective date of February 27, 1973, for the grant of service connection for an acquired psychiatric disorder to include anxiety neurosis, psychophysiologic gastrointestinal disturbance manifested by vomiting, and PTSD have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.156(c), 3.400 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The disposition in this case is based on the application of relevant laws to the undisputed facts; therefore, VA's duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, assignment of an effective date is a downstream issue, thus, the notice provisions of the VCAA are not applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

1.  Factual History

On February 27, 1973, VA received a claim from the Veteran for an "ulcer condition - stomach."  The Veteran stated he had first been treated for the condition during service and had continued to receive VA treatment since separation. 

A March 1973 hospital summary, dictated four days before the Veteran filed his claim, stated that the Veteran appeared "highly anxious with insomnia" and that he "was probably having psychogenic vomiting."  No ulcers were detected but the Veteran was diagnosed with anxiety neurosis and psychophysiologic gastrointestinal disturbance manifested by vomiting.  In relation to the Veteran's anxiety, the report noted that he "expresses guilt concerning killing of a prisoner while serving in Vietnam."

In a July 1973 rating decision, VA denied the Veteran's claim for service connection for ulcers.  The rating decision noted the Veteran had not been diagnosed with ulcers but had been diagnosed with psychophysiologic gastrointestinal disturbance manifested by vomiting.  

In August 1988 the Veteran filed a claim for service connection for a nervous disorder.  Following a February 1989 rating decision that denied service connection for a nervous disorder, and a May 2003 rating decision that denied service connection for PTSD, the Veteran submitted service personnel records that were not previously of record and that showed, among other things, that the Veteran participated in combat during service. 

Service connection was subsequently granted for PTSD in a January 2004 rating decision.

2.  Law

Generally, the effective date of a claim for service connection is the date of receipt of claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b).  A claim for benefits requires (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.1(p).

In the instant case, the benefits in question were granted based upon the submission of relevant service department records received following the initial denial of service connection, which entitled the Veteran to reconsideration of his original claim.  38 C.F.R. § 3.156(c)(1) (if VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  Under such circumstances, the effective date of the award based on the submitted service records is the date of the Veteran's original claim.  38 C.F.R. § 3.156(c)(3); see also Mayhue v. Shinseki, 24 Vet.App. 273, 279 (2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.") 

Thus, the question before the Board is the date of the original claim for service connection for an acquired psychiatric disorder.

3.  Analysis

The Veteran contends that his February 1973 claim for service connection was a claim for an acquired psychiatric disorder, and as such, was the original claim for the benefits in question. 

When addressing the scope of a claim, the inquiry should not be limited to the diagnosis alleged by the claimant but should include all diagnoses which may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the claimant who knows what symptoms he is experiencing and that are causing him disability and it is VA who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material).  Once the claim has been received, VA "must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing."   Delisio v. Shinseki, 25 Vet.App. 45, 53 (2011).  

Here, although the Veteran's 1973 claim did not specifically indicate he was seeking benefits for a psychiatric condition, the stomach symptoms for which he was seeking service connection were diagnosed as psychiatric in origin and were assessed to be at least partially related to his service in the Republic of Vietnam.  Furthermore, the schedule of ratings for mental disorders at the time specifically contemplated compensation for psychophysiologic gastrointestinal reactions as well as other psychophysiologic reactions.  38 C.F.R. § 4.132 (Diagnostic Codes 9500-9504) (1972).  

Thus, given the Veteran's description of his condition and the information available to VA at the time of its decision, the claim for service connection for an ulcer condition-stomach reasonably encompassed the Veteran's psychophysiologic gastrointestinal disturbance symptomatology and the underlying anxiety neurosis which was associated with the Veteran's service.  

Furthermore, the Board finds that the Veteran's 1973 claim for an acquired psychiatric disorder was implicitly denied in the July 1973 rating decision.  The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly adjudicate that claim in its decision." Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009). "[T]he key question in the implicit denial inquiry is whether it would be clear to a reasonable person that [VA's] action that expressly refers to one claim is intended to dispose of others as well." Id. at 964; see also Ingram v. Nicholson, 21 Vet.App. 232, 243 (2007) (holding that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability").  

The Court has identified four factors for consideration when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Cogburn v. Shinseki, 24 Vet.App. 205, 212-14 (2010).

Here, the Veteran's claim for a stomach condition and an acquired psychiatric condition were based on the same symptoms and were thus highly interrelated, the July 1973 adjudication specifically mentioned the Veteran's psychiatric diagnosis, and the claims were submitted simultaneously (as the same claim).  The Veteran was represented by a veterans' service organization (VSO) at the time; however, it does not appear that it was involved in any way with the claim.  Furthermore, representation by a VSO has not been found to negate a sympathetic reading of a veteran's claim.  See Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) (the limited service received from a veterans' service organization is insufficient to disqualify a veteran as a pro se claimant entitled to have his claims read sympathetically).  Thus, the Board finds that the claim for an acquired psychiatric disorder was implicitly denied, and as it was unappealed, became final.  38 C.F.R. §§ 20.302, 20.1103. 

In light of the foregoing, the Veteran is entitled to an effective date commensurate with his original claim, which was received February 27, 1973.  38 C.F.R. § 3.156(c)(3).


ORDER

Entitlement to an effective date of February 27, 1973, for the award of service connection for an acquired psychiatric disorder, to include anxiety neurosis, psychophysiologic gastrointestinal disturbance manifested by vomiting, and PTSD, is granted.  


REMAND

The grant of an earlier effective date above necessitates assignment of an initial disability rating for the period from February 27, 1973, to September 8, 1988.  The Board finds that the Veteran's claim of entitlement to an evaluation in excess of 50 percent for the period from September 8, 1988, to June 1, 2004, is inextricably intertwined to such an assignment.  Specifically, the schedular criteria for mental disorders that were in effect at the beginning of the newly expanded rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (Jan. 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect for claims that were pending before the Board prior to August 4, 2014.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders).  As such, the Veteran's claim must be considered under all three sets of criteria.  Therefore, adjudication of this claim must be deferred pending completion of appropriate actions following the grant of benefits outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice concerning the applicable rating criteria for psychophysiologic disorders in effect on February 27, 1973. 

2.  Conduct any development deemed necessary, to include scheduling an appropriate VA examination to determine the Veteran's applicable disability rating for an acquired psychiatric disorder prior to September 8, 1988, if necessary.

3.  After determining the Veteran's disability evaluation for his service-connected acquired psychiatric disorder for the period prior to September 8, 1988, readjudicate the Veteran's claim for an increased evaluation from September 8, 1988, to June 1, 2004.  If the benefits sought on appeal remain denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


